Order, Supreme Court, New York County (Jane S. Solomon, J.), entered March 19, 2004, which, inter alia, granted defendants’ motion to dismiss the action on forum non conveniens grounds, unanimously affirmed, without costs.
Consideration of the relevant factors (see CPLR 327 [a]; Islamic Republic of Iran v Pahlavi, 62 NY2d 474 [1984], cert denied 469 US 1108 [1985]) supports the conclusion that the action has a substantial nexus to Nigeria, and not New York. Plaintiff, a Nigerian-based mortgage institution, alleges that defendant corporation, a consulting service incorporated in New York, by its lone principal, i.e., defendant Benedict Okoh, defamed plaintiff’s business reputation in Nigeria and the European banking world when Okoh sent written communications to Nigeria detailing a kickback arrangement purportedly suggested by plaintiffs representatives. The impact on plaintiffs business reputation from the alleged libel was sustained almost exclusively in Nigeria and the European banking community. Moreover, in light of the allegations of illegal activity by a large Nigerian financial institution, the Nigerian government has a compelling interest in resolving the matter pursuant to its laws. Defendants, we note, have consented to having the suit recommenced in Nigeria and have a related action pending in Nigeria’s courts. Concur—Buckley, P.J., Tom, Saxe, Friedman and Sweeny, JJ.